DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 2 recites "the heat diffuser absorbs the heat"; however, the heat being referred to in the claim is unclear.  There are several recitations of heat in claim 1, from which claim 2 depends, therefore, it is unclear as to which recitation of heat the limitation in claim 2 is referring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US 4,773,847) in view of Ollier (US 2015/0243871).
	Regarding claim 1, Shukla discloses a thermoelectric generator comprising: a heat-receiving plate comprising a heat-receiving surface (C4/L54-56 - faces of 38); a thermoelectric generation module provided at a surface of the heat-receiving plate (C4/L54); a cooling plate disposed at a side of the thermoelectric generation module opposite a side where the heat-receiving plate is disposed (40 - C4/L56-57); a cover covering the heat-receiving surface (34 - C4/L10, the cover comprising a heat inlet (C4/L3-5) and a heat outlet (C4/L3-5).

	Ollier discloses a thermoelectric generator (abstract) comprising a heat diffuser on the heat-receiving surface at a position corresponding to the heat inlet ([0067]), and a heat absorber disposed on the heat-receiving surface to surround the heat diffuser (114.2 - [0067]; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a heat diffuser and a heat absorber, as disclosed by Ollier, on the heat-receiving surface of Shukla, because as taught by Ollier, the diffuser is made from a material that is a very good conductor of heat ([0074]).  Additionally, as evidenced by Ollier, the use of a heat diffuser and a heat absorber in a thermoelectric generator amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a heat diffuser and heat absorber in the thermoelectric generator of Shukla based on the teaching of Ollier. 
	With regard to the limitations "that receives flame and high-temperature gas", "that introduce the flame and the high-temperature combustion gas", "that discharges the combustion gas introduced through the heat inlet and reduced in temperature", "the heat diffuser diffusing the combustion gas introduced through the heat inlet along the heat-receiving surface", and "the heat absorber absorbing a heat of the high-temperature combustion gas diffused by the heat diffuser", it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Additionally, a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 2, modified Shukla discloses all the claim limitations as set forth above.  
	With regard to the limitation "the heat diffuser absorbs the heat", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US 4,773,847) in view of Ollier (US 2015/0243871) as applied to claim 1 above, and further in view of Kadotani et al. (US 6,347,521).
	Regarding claim 3, modified Shukla discloses all the claim limitations as set forth above.
	Modified Shukla does not explicitly disclose the heat receiving plate is provided with an isothermalizer that isothermalizes the heat-receiving plate receiving the heat on the heat-receiving surface.
	Kadotani discloses a thermoelectric generator and further discloses a heat receiving plate provided with one or more heat pipes (C3/L39-40).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the heat receiving plate of modified Shukla with one or more heat pipes, as disclosed by Kadotani, because as evidenced by Kadotani, the use of one or more heat pipes in a heat-receiving plate of a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the heat receiving plate of modified Shukla with one or more heat pipes based on the teaching of Kadotani.
	With regard to the limitation "an isothermalizer that isothermalizes the heat-receiving plate receiving the heat on the heat-receiving surface", both the as-filed specification and Kadotani describe heat pipes (as-filed specification paragraph [0012]; Kadotani - C3/L39-40), and when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US 4,773,847) in view of Ollier (US 2015/0243871) as applied to claim 1 above, and further in view of Findley (US 2,520,679).
	Regarding claim 4, modified Shukla discloses all the claim limitations as set forth above.  
	Modified Shukla does not explicitly disclose an opening area of the heat inlet is larger than an opening area of the heat outlet.
	Findley discloses a thermoelectric device and further discloses a baffle in the form of a truncated cone (C4/L19-20).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the baffle of modified Shukla in the form of a truncated cone, as disclosed in Findley, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ollier (US 2015/0243871) in view of Shukla et al. (US 4,773,847).
	Regarding claim 1, Ollier discloses a thermoelectric generator (abstract) comprising: a heat-receiving plate comprising a heat-receiving surface (6 in Fig. 2); a thermoelectric generation module provided at a surface of the heat-receiving plate (4 in Fig. 2); a cooling plate disposed at a side of the thermoelectric generation module opposite a side where the heat-receiving plate is disposed (8 in Fig. 2); a heat diffuser on the heat-receiving surface at a position corresponding to the heat inlet ([0067]), and a heat absorber disposed on the heat-receiving surface to surround the heat diffuser (114.2 - [0067]; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components).
	Ollier does not explicitly disclose a cover covering the heat-receiving surface, the cover comprising a heat inlet and a heat outlet.
	Shukla discloses a thermoelectric generator comprising: a heat-receiving plate comprising a heat-receiving surface (C4/L54-56 - faces of 38); a thermoelectric generation module provided at a surface of the heat-receiving plate (C4/L54); a cooling plate disposed at a side of the thermoelectric generation module opposite a side where the heat-receiving plate is disposed (40 - C4/L56-57); a cover covering the heat-receiving surface (34 - C4/L10, the cover comprising a heat inlet (C4/L3-5) and a heat outlet (C4/L3-5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cover covering the heat-receiving surface, as disclosed by Shukla, in the thermoelectric generator of Ollier, because as taught by Shukla, efficient heat transfer takes place by reason of the radiation from the hot baffle and convection from the combustion gases which pass through the perforations to impinge upon the thermoelectric converters (C4/L18-22).
	With regard to the limitations "that receives flame and high-temperature gas", "that introduce the flame and the high-temperature combustion gas", "that discharges the combustion gas introduced through the heat inlet and reduced in temperature", "the heat diffuser diffusing the combustion gas introduced through the heat inlet along the heat-receiving surface", and "the heat absorber absorbing a heat of the high-temperature combustion gas diffused by the heat diffuser", it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Additionally, a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 2, modified Ollier discloses all the claim limitations as set forth above.  
	With regard to the limitation "the heat diffuser absorbs the heat", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ollier (US 2015/0243871) in view of Shukla et al. (US 4,773,847) as applied to claim 1 above, and further in view of Kadotani et al. (US 6,347,521).
	Regarding claim 3, modified Ollier discloses all the claim limitations as set forth above.
	Modified Ollier does not explicitly disclose the heat receiving plate is provided with an isothermalizer that isothermalizes the heat-receiving plate receiving the heat on the heat-receiving surface.
	Kadotani discloses a thermoelectric generator and further discloses a heat receiving plate provided with one or more heat pipes (C3/L39-40).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the heat receiving plate of modified Ollier with one or more heat pipes, as disclosed by Kadotani, because as evidenced by Kadotani, the use of one or more heat pipes in a heat-receiving plate of a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the heat receiving plate of modified Ollier with one or more heat pipes based on the teaching of Kadotani.
	With regard to the limitation "an isothermalizer that isothermalizes the heat-receiving plate receiving the heat on the heat-receiving surface", both the as-filed specification and Kadotani describe heat pipes (as-filed specification paragraph [0012]; Kadotani - C3/L39-40), and when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ollier (US 2015/0243871) in view of Shukla et al. (US 4,773,847) as applied to claim 1 above, and further in view of Findley (US 2,520,679).
	Regarding claim 4, modified Ollier discloses all the claim limitations as set forth above.  
	Modified Ollier does not explicitly disclose an opening area of the heat inlet is larger than an opening area of the heat outlet.
	Findley discloses a thermoelectric device and further discloses a baffle in the form of a truncated cone (C4/L19-20).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the baffle of modified Ollier in the form of a truncated cone, as disclosed in Findley, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726